Citation Nr: 1721382	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to November 1968.  During his honorable service, the Veteran received the National Defense Service Medal, Good Conduct Medal and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to service connection for a low back disability appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence received since the May 1976 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1. The May 1976 rating decision denying service connection for a low back disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been received; the claim for service connection for a low back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran was previously denied service connection for low back strain in a May 1976 rating decision.  The medical evidence at that time revealed an entirely normal back, and the decision determined that any back strain was entirely unrelated to service.  The Veteran did not file a notice of disagreement within one year, and, new and material evidence was not received within one year of that decision.  Thus, the May 1976 rating decision became final.  The pertinent evidence of record at the time of the May 1976 rating decision included the Veteran's service treatment records, claim for service connection and a December 1975 letter from a treating physician (received April 1976).  Since the prior final denial, the Veteran submitted private treatment records from December 2011 and January 2012 that demonstrate a current low back disability and document his assertions of back pain since military service.  

This newly received evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection.  Moreover, it raises a reasonable possibility of substantiating the claim.  Thus, the Board will reopen the claim based on new and material evidence.  


ORDER

The application to reopen the claim for service connection for a low back disability is granted. To this extent only, the appeal is granted.


REMAND

The Veteran has provided competent evidence of a current low back disability and his service treatment records (STRs) reflect the occurrence of an in-service low back injury. The Veteran attributes his current low back disability to the injuries he sustained in service. However, there is insufficient competent evidence in the claims file to support a finding of a nexus between the Veteran's current disability and his in-service injuries. Accordingly, the Board finds that a remand is required for a VA examination to obtain an opinion on the etiology of the Veteran's low back disability. 38 U.S.C.A. § 5103A(d)(2) (West 2014); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Ongoing private and VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide any outstanding relevant private treatment records or complete a release for such providers. If a release is returned, attempt to obtain the identified records. If any records that are requested are unobtainable after a reasonable number of attempts, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016). The Veteran must then be given an opportunity to respond.

2. After securing any outstanding private treatment records, or making reasonable efforts to do so, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any low back disability that may be present. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed and all findings should be reported in detail. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, in-service complaints (December 1967 and January 1968), post-service medical records, and assertions. The examiner should note that such a review was accomplished. It should be noted that the Veteran is competent to attest to factual matters of which he had firsthand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its clinical onset during active service or is otherwise causally or etiologically related to the Veteran's military service. 

The examiner must include a thorough rationale for any conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of a particular conclusion as it is to find against it.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. If any benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

